Citation Nr: 1452112	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  The Veteran did not request a hearing before the Board in connection with this appeal.  See March 2010 VA Form 9.

This case was previously before the Board in January 2013.  In order to help the Veteran with the development of the claim for service connection for ankylosing spondylitis, especially in light of the preexisting kyphoscoliosis, the Board remanded the matter to obtain a VA examination and opinion as to the etiology of the Veteran's ankylosing spondylitis.  The case was returned to the Board for appellate consideration.  The Board finds that there has not been substantial compliance with the January 2013 Board Remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  However, there is no need to remand the case for an adequate opinion, and no prejudice to the Veteran because Board is granting the benefit sought on appeal. 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran has a current disability of ankylosing spondylitis.

2. The Veteran had back pain and stiffness during active service. 

3. Ankylosing spondylitis had its onset in service.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ankylosing spondylitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for ankylosing spondylitis, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Ankylosing Spondylitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that service connection is warranted because he started having back problems during service and that he was diagnosed with ankylosing spondylitis within two years of service separation.  See Veteran statement attached to the March 2010 VA Form 9.  

After a review of all the evidence, the Board first finds that the Veteran has a current disability of ankylosing spondylitis.  The May 2014 VA examination report shows a diagnosis of ankylosing spondylitis. 

The Board finds that the evidence is in relative equipoise on the question of whether the current ankylosing spondylitis began in service, that is, whether ankylosing spondylitis was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of ankylosing spondylitis includes the Veteran's statements relating to onset of back pain and stiffness during service, which is the same type of pain and stiffness he states he experiences now.  Moreover, the Veteran stated that he was diagnosed in the early 1970s with ankylosing spondylitis, and that the diagnosing physician told the Veteran that such disorder likely started in service.  The Board finds that the Veteran is competent and credible with respect to these assertions.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The Board also finds that the Veteran's competent lay observations of in-service back pain and stiffness, which were later diagnosed as ankylosing spondylitis, are consistent with the circumstances of the Veteran's service and that assertions of development of ankylosing spondylitis symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

The evidence weighing against a finding of service onset of ankylosing spondylitis includes a July 1966 reenlistment examination report showing a normal evaluation of the spine, and a concurrent report of medical history in which the Veteran denied arthritis or rheumatism, as well as bone, joint, or other deformity.  A March 1969 transfer examination report also showed a normal evaluation of the spine and a concurrent report of medical history showed that the Veteran did not mark an answer to the question of whether he had recurrent back pain.  An April 1970 service separation examination showed a normal evaluation of the spine, though it is not clear whether X-rays were performed at service separation.  A service separation report of medical history is not of record.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current ankylosing spondylitis began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that service treatment records show that the Veteran underwent a chest X-ray as part of the enlistment examination in July 1963, which noted that the Veteran had kyphoscoliosis, which was noted to have preexisted service.  The July 2014 VA examiner opined that there is no established relationship between ankylosing spondylitis and kyphoscoliosis.  In reaching this conclusion, the July 2014 VA examiner referred to a July 2014 study, which showed that only 0.03 

percent of people with ankylosing spondylitis had kyphoscoliosis.  Kyphoscoliosis is defined as backward or lateral curvature of the vertebral column, while ankylosing spondylitis is a form of degenerative joint disease that affects the spine; it is a systemic illness of unknown etiology affecting young persons and produces pain and stiffness as a result of inflammation of the sacroiliac, intervertebral, and costovertebral joint.  See Dorland's Illustrated Medical Dictionary, 992, 1754 (32nd ed. 2012).  Accordingly, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's ankylosing spondylitis is not related to, or associated with, the preexisting kyphoscoliosis. 

The Board also notes that the May 2014 VA examination report and July 2014 addendum provide a negative nexus opinion as to the relationship between the current ankylosing spondylitis and active service; however, because the weight of the evidence shows that ankylosing spondylitis began during service, so was incurred in service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of ankylosing spondylitis symptoms rather than on a relationship (or nexus) between the current ankylosing spondylitis and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).


For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for ankylosing spondylitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for ankylosing spondylitis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


